77 U.S. 537 (1870)
10 Wall. 537
BETHELL
v.
DEMARET.
Supreme Court of United States.

*538 Mr. J.A. Campbell now moved to dismiss the writ for want of jurisdiction.
Mr. Miles Taylor, in support of the writ.
*540 Mr. Justice NELSON delivered the opinion of the court.
There was no Federal question presented to the court below by the plaintiff in error, so far as appears from the record. There is no statute of a State in question here.
But it is insisted that there was an authority under the State of Louisiana exercised in the case drawn in question, and which was repugnant to the Constitution, and the decision in favor of its validity, and that is, the Supreme Court of the State were acting under the authority of the State at the time its decision was rendered.
There are two answers to this ground: 1st. That the authority conferred on a court to hear and determine cases in a State, is not the kind of authority referred to in the 25th section, otherwise every judgment of the Supreme Court of a State would be re-examinable under the section; and 2d. The decision of the court was not repugnant to the Constitution. It simply held that the promissory notes, together with the mortgage in question, were nullities, on the ground that the "Confederate currency," which constituted the consideration, was illegal according to the law of the State at the time the contract was entered into.
As no Federal question appears in the record the motion to dismiss must be
GRANTED.